DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/793,867, filed 02/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/28/2022 has been entered. Claims 1-6 and 12-14 are now pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0020638, filed on 2/21/2019.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that the manufacturing method of Group 2 is for the electrode substrate of Group I, and that Group I is manufactured by Group II; Applicant suggests that laminating and coating are just two examples of possible ways to place the electrode mixture layer.  This is not found persuasive because only one alternative is required to restrict a process of making and product made. See MPEP § 806.05(f).  
Additionally, applicant argues that the search required for the non-elected group would likely be co-extensive due to significant common features.  Examiner notes that a different field of search is appropriate for establishing burden, and elements such as pressing and density constitute non-overlapping, burdensome search requiring different search strategies.  See MPEP § 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of manufacturing an electrode, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.
Claims 1-6 have been fully considered in examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 9577264 B2) (cited in IDS).
Regarding claim 1,
Hatanaka teaches a substrate for an electrode (Fig. 5, 33; [141], “current collector”) comprising:
a support (Fig. 1; [7], “aluminum base”);
an electrode mixture layer ([272], “mixture”) including an active material on the support (Fig. 5, 34; [143]);
wherein the support includes wrinkles (Fig. 1; [11], “large-wave structure”);
in which peak regions and valley regions are formed in a transverse direction (see Fig. 1);
Hatanaka fails to specifically teach a change in length, but does teach a specific change in surface area to be at least reduced by 20% in order to improve adhesion and battery performance by increasing the surface area of contact with the active material layer [33].  Therefore, the surface area of contact with the active material layer can be considered a result effective variable for optimizing the adhesion with the active material, and accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to use a length of the support including the wrinkles taken in a transverse direction is 0.5 times to 0.95 times a length before the wrinkles are formed in order to optimize the surface area of contact with the active material layer.
Regarding claim 2,
The substrate for an electrode of claim 1 (see elements of claim 1 above), wherein the support is at least one selected from a group consisting of …aluminum (Fig. 1; [7], “aluminum base”).
Regarding claim 3,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein the wrinkles have a wave pattern (Fig. 1; [11], “large-wave structure”).
Regarding claim 4,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein a length from a valley region to a peak region of the wrinkles is up to 10 micrometers [12], and that a thickness of the support is less than 100 micrometers [16], meaning the claimed range of 1.1 times to 10 times a thickness of the support at least overlaps with the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Hatanaka because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 5,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein, when the electrode is configured as a cathode electrode (claim 16), the active material includes one or more materials selected from a group consisting of …lithium cobalt oxide ([21], “LiCoO2”);
Regarding claim 6,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein, when the electrode is configured as an anode electrode ([155], negative electrode”), the active material includes one or more materials selected from a group consisting of a lithium metal ([155], “lithium”), a lithium alloy ([155], “lithium alloy”), carbon [155], a silicon compound [155], a tin compound[155], and a titanium compound ([24], “lithium titanate”).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 9577264 B2) (cited in IDS) in view of Goldstein (US 20170069940 A1).
Regarding claim 12,
Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein the support comprises a wrinkle-formed region, the electrode mixture layer being coated in the wrinkles formed region (see elements of claim 1 above).  However, Hatanaka fails to teach a wrinkle-free region. Goldstein teaches an aluminum, wrinkled substrate which has a wrinkle free region (Fig. 7E, 782), the electrode mix being coated on the wrinkles formed region (Fig. 9B; [0083-0084]), the wrinkle free region comprising end sections in order to provide an electrically conductive contact [0140].  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the wrinkle free region of Goldstein with the substrate of Hatanaka in order to provide an electrically conductive contact for the current collector thus improving the electrical connections of the battery. 
Regarding claim 13,
Modified Hatanaka teaches the substrate for an electrode of claim 12 (see elements of claim 12 above), wherein Goldstein teaches the wrinkle free region has a length of about 2mm [0026], a length that can be exceeded as mentioned in paragraph 26.  While not to scale, it seems in Fig. 7E that the transverse wrinkle free region 782 is longer than wrinkle free region wrapped around the electrode 786.  Additionally, the length of wrinkle free region 786 (Fig. 20C, D) should be slightly larger than the distance between cells, D= 2mm, as the wrinkle free region extends past such distance (Fig. 20C, D).  Accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to use a length of 3mm for the wrinkle free region.
Regarding claim 14,
Modified Hatanaka teaches the substrate for an electrode of claim 1 (see elements of claim 1 above), wherein Goldstein teaches the wrinkles of the support are formed by imprinting or using a roller for forming wrinkles ([0165], “corrugated”).  It is the examiner’s position that corrugation is performed using rollers. 
The examiner notes that the term “wherein the wrinkles of the support are formed by imprinting or using a roller for forming wrinkles” is a product by process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered and are persuasive. However, a new rejection has been applied under U.S.C. 103 that overcomes any deficiencies in the prior rejection.   
Regarding claim 1, the applicant argues that the newly amended matter is not disclosed in the rejection.  However, this is not persuasive as the rejection has been updated as a U.S.C. 103 rejection, arguing that reducing the length is disclosed in Hatanaka, the specific range of which can be considered a result effective variable for optimizing the adhesion to the active material layer.
Applicant argues that Hatanaka is not aware of problems such as breakage of support due to the difference in elongation.  However, this is not persuasive as the combination of Hatanaka with Goldstein does not rely on this motivation.  
Applicant argues that Hatanaka does not teach a method of forming waves by physical processing.  However, this is not persuasive as the combination with Goldstein teaches corrugation, which is a method of forming waves by physical processing.  
Applicant argues that Hatanaka does not disclose the stretching of wrinkles with rolling.  However, this is not persuasive as claim 14 recites “wherein the wrinkles of the support are formed by imprinting or using a roller for forming wrinkles”.  Combination with Goldstein teaches a roller for forming wrinkles by teaching corrugation. 
Applicant argues that the current collectors in Hatanaka do not undergo a length change.  However, this is not persuasive as Hatanaka does teach a length change (Fig. 4, [97], “this configuration enables the length of the aluminum foil 416 … to be the shortest. Therefore, the total length of the anodizing apparatus 410 can be shortened, thus enabling a decrease in equipment costs”).  This configuration is achieved by producing waves in the aluminum foil (see Fig. 4) which shortens its length.
Applicant argues that Hatanaka does not disclose or even suggest a length change, but as stated above it is disclosed in [97] using rollers.  
Applicant argues that dependent claims 2-6 and 12-14 should be allowable based off an allowable claim 1. However, this is not persuasive as the rejections on these claims has been sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728